—In a *310proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, the petitioner appeals from an order of the Supreme Court, Suffolk County (Oshrin, J.), entered December 28, 2000, which denied the petition and dismissed the proceeding.
Ordered that the appeal is dismissed for failure to perfect the same in accordance with the CPLR and the rules of this Court (see, CPLR 5526; 22 NYCRR 670.10 [a] [1]), with one bill of costs payable to the respondent United States Fidelity and Guaranty Insurance Company.
It is the appellant’s obligation to assemble a proper record on appeal. The record must contain all of the relevant papers that were before the Supreme Court, including the transcript, if any, of the proceedings (see, CPLR 5526). The record submitted on this appeal renders meaningful appellate review of the Supreme Court’s determination virtually impossible. Therefore, dismissal of the instant appeal is the appropriate disposition (see, Singh v Getty Petroleum Corp., 275 AD2d 740; Patel v Patel, 270 AD2d 241). Ritter, J. P., Goldstein, Friedmann, Feuerstein and Crane, JJ., concur.